UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7770


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL A. CLARK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:00-cr-00244-REP-1)


Submitted:   February 23, 2016             Decided:   February 26, 2016



Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Clark, Appellant Pro Se.  Richard Daniel Cooke,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael A. Clark appeals the district court’s order denying

his motions for reduction of sentence, 18 U.S.C. § 3582 (2012).

We   have      reviewed    the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Clark, No. 3:00-cr-00244-REP-1 (E.D.

Va. Oct. 28, 2015).          We dispense with oral argument because the

facts    and    legal     contentions     are    adequately    presented     in   the

materials       before    this   court    and    argument     would   not   aid   the

decisional process.



                                                                            AFFIRMED




                                           2